 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11   TAYLOR GAMINO,                                    Case No. 1:18-cv-00391-LJO-SAB

12                 Plaintiff,                          ORDER RE STIPULATION TO CONTINUE
                                                       SCHEDULING CONFERENCE
13          v.
                                                       (ECF No. 22)
14   YOSEMITE COMMUNITY COLLEGE
     DISTRICT, et al.,
15
                   Defendants.
16

17

18         On January 3, 2019, the Court set an initial scheduling conference to take place on March

19 26, 2019. (ECF No. 19.) On February 28, 2019, a stipulation was filed requesting the Court to
20 continue the scheduling conference due to the unavailability of counsel on such date. (ECF No.

21 22.)

22         Accordingly, IT IS HEREBY ORDERED that:

23         1.     The request to continue the initial scheduling conference is GRANTED;

24         2.     The initial scheduling conference set for March 26, 2019 is CONTINUED to

25                April 9, 2019, at 10:00 a.m. in Courtroom 9; and

26 ///
27 ///

28 ///

                                                   1
 1          3.      The parties shall file a joint scheduling report seven (7) days prior to the

 2                  scheduling conference.

 3
     IT IS SO ORDERED.
 4

 5 Dated:        March 4, 2019
                                                      UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                  2
